Citation Nr: 1223370	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment of Department of Veterans Affairs benefits on behalf of the Veteran's child.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The record indicates that the Veteran served on active duty from April 1985 to May 1993.  The appellant is the Veteran's former spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied the benefit sought on appeal.  

In December 2011, the Board remanded the claim on appeal to schedule the appellant for a requested videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In her December 2008 VA Form 9 (substantive appeal), the appellant indicated that she wanted a Board hearing in Washington, D.C.  However, in a February 2009 form, she indicated that she would waive her right to an in-person hearing and requested a videoconference hearing at the RO before a Veterans Law Judge.  The claims file reflects that a September 2010 letter advised the appellant that her videoconference hearing was scheduled for October 2010; however, the record reflects that she did not report for that hearing.  

In a May 2011 letter, the Board advised the appellant that information in her claims folder reflected that she might presently be incarcerated, which could adversely affect her ability to attend a hearing.  The Board advised the appellant that, if she felt strongly that a hearing would be in her best interest and she would be released from incarceration within the near future, it might be possible to defer scheduling a hearing in her case, although action on her case could not be held indefinitely.  

In a June 2011 response, the appellant acknowledged that her present circumstances might affect her ability to attend a hearing, but reported that her release date was in about 18 months.  She asked that her hearing be delayed until that time, or, if not, that she be allowed to set up a videoconference with the warden at the facility in which she was incarcerated.  

In light of the fact that the appellant reported in June 2011 that she would be released in approximately 18 months, in December 2011, the Board remanded the claim so that the RO could attempt to reschedule the appellant's videoconference hearing for a date after her release.  

A May 2012 Report of Contact reflects that an individual at the RO contacted the Mabel Bassett Correctional Center in McCloud, Oklahoma regarding the appellant's projected release date from incarceration.  The records clerk at the Mabel Bassett Correctional Center indicated that the appellant's projected release date had not been established because she had 7,963 days left to serve and the facility did not project a release date until the inmate is within a year of getting to that date.  The records clerk reiterated that the appellant had 7,963 days left to serve, one for one, which was over 22 years.  

In a May 2012 Memorandum to the Board, the RO indicated that the December 2011 remand had instructed that the appellant be scheduled for a videoconference hearing after her release date from incarceration, but that her release date was over 20 years away and, as such, the claims file was being returned to the Board for further instruction/decision.  

As an initial matter, the Board notes that it will clearly not be able to hold this case in abeyance for a period of over 20 years pending the appellant's release from incarceration.  Nevertheless, the law provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002).  Additionally, the duty to assist incarcerated claimants requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow claimants.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA is required to "tailor [its] assistance to the peculiar circumstances of confinement").

Pursuant to 38 C.F.R. § 3.103(c)(1) (2011), "a claimant is entitled to a hearing at any time on any issue."  Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), Part I, Chapter 4, Section 1(i) (September 27, 2011) (noting that the person requesting a hearing is expected to appear in person but "[a]n exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, Part I, Chapter 4, Section 1 (j) (September 27, 2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and states that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).

The Board finds that an additional remand is in order to determine whether the appellant's hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with her due process rights.  While VA does not have authority under 38 U.S.C.A. § 5711 to require a correctional institution to release an appellant so that VA can provide her the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  Such is required particularly in light of the appellant's specific request, made in her June 2011 letter, that she be afforded the opportunity to set up a videoconference hearing with the warden at the facility at which she was incarcerated.  

In addition, as indicated above, when a claimant is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  See M21-1 MR, Part I, Chapter 4, Section 1(i)-(j).  In correspondence received in May 2008, the appellant asked VA to provide her with a VA Form 21-22a, Appointment of Individual as Claimant's Representative, to inform VA that she had a representative.  There is no indication in the record currently before the Board that she was furnished such form.  In her May 2008 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the appellant listed Mr. D.C. as the person VA could contact if necessary, and indicated that this individual was her legal representative.  In her August 2008 NOD, the appellant indicated that the RO had stated that it had no record of her appointing a representative.  She stated that this was incorrect, as she had listed Mr. D.C. as her representative in her original claim.  

The Board notes that a power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  Additionally, attorneys who commence representation on or after June 23, 2008, or in cases in which an NOD was filed after June 23, 2008, even if the representation began before that date, attorneys must file an application for accreditation with VA's Office of General Counsel and receive notice of accreditation before providing representation.  38 C.F.R. § 14.629(b).  The Board notes that Mr. D.C. is not accredited with VA's Office of General Counsel.  Accordingly, on remand, the appellant should be afforded the opportunity to appoint a representative.  

In addition to the foregoing, the Board highlights that a claim for an apportionment of a veteran's benefits is a "contested claim."  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  Under 38 C.F.R. § 19.100, all interested parties  will be specifically notified of the action taken by the  agency of original jurisdiction in a simultaneously contested  claim and of the right and time limit for initiating an  appeal, as well as hearing and representation rights.  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713.

On remand, the RO should ensure that any procedures applicable to simultaneously contested claims are followed in scheduling the appellant for her requested hearing.  

Finally, the Board notes that, at the time of the August 2008 decision, the RO indicated that the claim for an apportionment was denied as the Veteran was not in receipt of any VA benefits.  In the September 2008 SOC, the RO indicated that a review of the claims file reflected that the Veteran had never filed a claim for benefits.  It is unclear whether the Veteran may have subsequently filed a claim for VA benefits.  On remand, the AMC/RO should clarify whether the Veteran has filed a claim for, or is in receipt of, any VA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran has filed a claim for, or is in receipt of, any VA benefits.  

2.  Advise the appellant that the necessary steps will be taken in order to address the feasibility of scheduling a Board hearing.  Advise her that if she is unable to personally appear at a hearing, a representative may submit evidence and present witnesses on her behalf.  Provide her with a VA Form 21-22 and a VA Form 21-22a and ask that she complete the appropriate form if she chooses to be represented.

3.  Take all indicated action in order to address the feasibility of scheduling the appellant for a Board hearing in connection with the claim on appeal.  This should include contacting the correctional facility where the appellant is incarcerated (Mabel Bassett Correctional Center, see May 2012 Report of Contact) and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the appellant for a Board hearing at the facility via videoconference, or at the RO in Muskogee if at all possible (either in person or via videoconference).

If the appellant's incarceration will prevent her appearance for a hearing, the RO should explore all reasonable avenues for accommodating her hearing request.  See 38 C.F.R. § 20.700(b) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the appellant to attend a hearing and she appoints a representative, inquire whether her representative would like the opportunity to attend the hearing and present evidence or call witnesses on the appellant's behalf.

If accommodations are feasible, make arrangements to schedule the appellant for a hearing in accordance with applicable procedures.  The appellant should be notified of the time and place to report for the hearing.  Any attempts to accommodate the appellant's Board hearing request should be documented in the record.  

Additionally, the RO should follow any procedures applicable to simultaneously contested claims, including notifying both parties (the appellant and the Veteran) and their representative(s), if any, of the date and time of any scheduled hearing.  See 38 C.F.R. §§ 20.704(b), 20.713 (2011).

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


